DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-15 and 19-20 in the reply filed on 10/25/2021 is acknowledged.
Claims 16-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/25/2021.

Claim Objections
Claim(s) 9 is/are objected to because of the following informalities:  indicate what “N”, “N1” and “N2” are (e.g., integer greater than 2, etc.) and change “if” to when”.  Appropriate correction is required.
Claim(s) 11 is/are objected to because of the following informalities:  change “if” to when”.  Appropriate correction is required.
Claim(s) 12 is/are objected to because of the following informalities:  change “if” to when”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 9 and 14 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the subset of the N1 and N2 transmissions" in line 15-16.  There is insufficient antecedent basis for this limitation in the claim. Does Applicant meant to have the subset N2 of the N transmissions?
Regarding claim 9, this claim recites “a different HARQ resource”. However, there was never any mention of a HARQ resource in claims 1 and 9 and so how is there a different HARQ resource? Furthermore, it is unclear how there is “remaining transmissions N1 of the N1 transmissions”. There are no remaining transmissions because remaining transmissions N1 is the equal to the N1 transmissions . Furthermore, it is unclear how, in an embodiment where N1 = N, there is N2 sidelink resources where N2 is less than or equal to (N – N1). By having N- N1, N2 is equal to 0 or is a negative number.
Claim 14 recites the limitations "the set of the sidelink resources" in line 5 and “the sidelink resources of the set of the candidate sidelink resources”.  There is insufficient antecedent basis for these limitations in the claim. Does Applicant meant to have the set of the candidate sidelink resources for “the set of the sidelink resources?

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20200229170 by Gulati et al. (hereinafter Gulati) and in view of US 20200008176 by Shukair et al. (hereinafter Shukair).


processing circuitry configured to (fig. 2, controller/processor 280; ¶ 41, controller/processor 280 of UE 120…may perform one or more techniques associated with receiver-based resource reservation, as described in more detail elsewhere herein): 
encode a sidelink transmission for transmission to another UE using one of sidelink resources reserved for vehicle-to-everything (V2X) sidelink transmissions (¶ 50, select a first resource for a first transmission and a second resource for a second transmission… select the second resource for a potential retransmission of the first transmission; ¶ 51, first UE 120-1 may transmit, to second UE 120-2, the first transmission using the first resource. For example, first UE 120-1 may transmit the first transmission using controller/processor 280, transmit processor 264; ¶ 38, a transmit processor…process (e.g., encode and modulate); ¶ 35, two or more UEs 120…may communicate directly using one or more sidelink channels…UEs 120 may communicate using…vehicle-to-everything (V2X) protocol); 
decode, from the other UE, Hybrid Automatic Repeat reQuest (HARQ) feedback in response to the sidelink transmission (¶ 53, second UE 120-2 may transmit a message (e.g., a feedback message)…For example, second UE 120-2 may transmit the message…one or more other UEs…may attempt to receive the message using…receive processors 258, controller/processors 280…second UE 120-2 may transmit the message to first UE 120-1 to provide an acknowledgement (ACK) message (e.g., that second UE 120-2 successfully received the first transmission), to provide a negative acknowledgement (NACK) message (e.g., that second UE 120-2 did not successfully receive the first transmission); ¶ 39, receive processor 258 may process (e.g., demodulate and decode); ¶ 64, the message is at least one of: a hybrid 
and encode, in response to a determination that a retransmission of the sidelink transmission is to be sent based on the HARQ feedback, the retransmission for transmission using another of the sidelink resources (¶ 57, first UE 120-1 may selectively transmit the second transmission using the second resource. For example, first UE 120-1 may transmit the second transmission (e.g., using controller/processor 280, transmit processor 264…), which may be a retransmission of the first transmission (e.g., based at least in part on receiving a negative acknowledgement message from second UE 120-2)…, using the second resource; first UE 120-1 may select the second resource for a potential retransmission of the first transmission (e.g., based at least in part on second UE 120-2 indicating an unsuccessful reception of the first transmission); ¶ 64; ¶ 38); 
and a memory configured to store (fig. 2, memory 282).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gulati’s teachings with Gulati’s one or more other embodiments. The motivation is providing further improvements in LTE and NR technologies applicable to other multiple access technologies and telecommunication standards that employ these technologies (Gulati ¶ 5). 
	Although Gulati teaches a memory configured to store and the sidelink resources, Gulati does not explicitly disclose a memory configured to store the sidelink resources.
	Shukair in the same or similar field of endeavor teaches a memory configured to store sidelink resources (¶ 86). By modifying Gulati’s teachings of a memory configured to store and 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gulati’s teachings with Shukair’s above teachings. The motivation is meeting growing demand for V2X and advance and enhance user experience (Shukair ¶ 4). Known work in one field of endeavor (Shukair prior art) may prompt variations of it for use in either the same field or a different one (Gulati prior art) based on design incentives (meeting growing demand for V2X and advance and enhance user experience) or other market forces if the variations are predictable to one or ordinary skill in the art.

Regarding claim 5, the combination teaches the apparatus of claim 1.
Although Gulati teaches a lower bound of a time gap from the sidelink transmission to the HARQ feedback is a processing time of the sidelink transmission (Gulati ¶ 50-53 and 64, discloses processing a sidelink transmission and processing a HARQ feedback (see the rejection of claim 1 above for more information). Although not explicitly stated, there is a time period between processing the sidelink transmission (lower bound of time period) and processing the HARQ feedback. The time of processing the sidelink transmission corresponds to both the lower bound and the processing time of the sidelink transmission) and a lower bound of a time gap from the HARQ feedback to a next sidelink transmission is a processing time of the HARQ feedback (Gulati ¶ 52-53 and 57 and 64, discloses processing the HARQ feedback and processing a sidelink retransmission (see rejection of claim 1 above for more information). Although not explicitly state, there is a time period between processing the HARQ feedback (lower bound of time period) and processing the sidelink retransmission. The time of processing 
Shukair in the same or similar field of endeavor teaches a sidelink transmission includes PSCCH transmission (¶ 57, within a sidelink network, such as a C-V2X network, the control region 312 of the slot 310 may include sidelink control information transmitted by a transmitting sidelink device towards a set of one or more receiving sidelink devices nearby the transmitting sidelink device… the control information may be transmitted within a physical sidelink control channel (PSCCH)). By modifying Gulati’s teachings of a lower bound of a time gap from the sidelink transmission to the HARQ feedback is a processing time of the sidelink transmission with Shukair’s teachings of a sidelink transmission includes PSCCH transmission, the modification results in a lower bound of a time gap from the sidelink transmission to the HARQ feedback is a processing time of a Physical Sidelink Control Channel (PSCCH).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gulati’s teachings with Shukair’s above teachings. The motivation is meeting growing demand for V2X and advance and enhance user experience (Shukair ¶ 4). Known work in one field of endeavor (Shukair prior art) may prompt variations of it for use in either the same field or a different one (Gulati prior art) based on design incentives (meeting growing demand for V2X and advance and enhance user experience) or other market forces if the variations are predictable to one or ordinary skill in the art.

Regarding claim 8, the combination teaches the apparatus of claim 1.

Shukair in the same or similar field of endeavor teaches transmit a plurality of transmissions of a transport block (TB) (¶ 60). By modifying Gulati’s teachings of select a set of the sidelink resources to transmit a plurality of transmissions with Shukair’s teachings of transmit a plurality of transmissions of a transport block (TB), the modification results in select a set of the sidelink resources to transmit a plurality of transmissions of a transport block (TB).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gulati’s teachings with Shukair’s above teachings. The motivation is meeting growing demand for V2X and advance and enhance user experience (Shukair ¶ 4). Known work in one field of endeavor (Shukair prior art) may prompt variations of it for use in either the same field or a different one (Gulati prior art) based on design incentives (meeting growing demand for V2X and advance and enhance user experience) or other market forces if the variations are predictable to one or ordinary skill in the art.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gulati and Shukair and in further view of US 20210329606 by Zhao et al. (hereinafter Zhao) and in further view of US 20130242889 by Khoryaev et al. (hereinafter Khoryaev).

Regarding claim 2, the combination teaches the apparatus of claim 1, wherein the processing circuitry is further configured to select resources (Gulati fig. 2 and ¶ 41; ¶ 50, select a first resource for a first transmission and a second resource for a second transmission) and encode a retransmission of the sidelink transmission (Gulati fig. 2 and ¶ 41; ¶ 38 and 57). 
Although the combination teaches the processing circuitry is further configured to encode a retransmission of the sidelink transmission, the combination does not explicitly disclose the processing circuitry is further configured to encode multiple retransmissions of the sidelink transmission.
Zhao in the same or similar field of endeavor teaches multiple retransmissions of a sidelink transmission (¶ 56). By modifying the combination’s teachings of the processing circuitry is further configured to encode a retransmission of the sidelink transmission with Zhao’s teachings of multiple retransmissions of a sidelink transmission, the modification results in the processing circuitry is further configured to encode multiple retransmissions of the sidelink transmission.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Zhao’s above teachings. The motivation is reducing the probability of resource collision (Zhao ¶ 43). Known work in one field of endeavor (Zhao prior art) may prompt variations of it for use in either the same field or a different one (Gulati prior art) based on design incentives (reducing the probability of resource 
	Although the combination teaches the HARQ feedback, the combination does not explicitly disclose adjacent retransmissions are separated by at least a time gap that accommodates a HARQ round trip time, the HARQ round trip time comprising a processing time to process at least one of a Physical Sidelink Control Channel (PSCCH) or a first Physical Sidelink Shared Channel (PSSCH), preparation and processing time for the HARQ feedback, and time to process sensing data to decide which resource to select for reservation at a particular retransmission.
	Khoryaev in the same or similar field of endeavor teaches adjacent retransmissions are separated by at least a time gap that accommodates a HARQ round trip time, the HARQ round trip time comprising preparation and processing time for a HARQ feedback (¶ 30, HARQ retransmission period or a HARQ round-trip time (RTT) can refer to a time between retransmissions in a HARQ protocol, which can include a total time…for transmission of a response with the ACK/NACK back to the source, and for processing at the source to formulate a retransmission). By modifying the combination’s teachings of the HARQ feedback with Khoryaev’s teachings of adjacent retransmissions are separated by at least a time gap that accommodates a HARQ round trip time, the HARQ round trip time comprising preparation and processing time for a HARQ feedback, the modification results in adjacent retransmissions are separated by at least a time gap that accommodates a HARQ round trip time, the HARQ round trip time comprising a processing time to process at least one of a Physical Sidelink Control Channel (PSCCH) or a first Physical Sidelink Shared Channel (PSSCH), preparation and 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Khoryaev’s above teachings. The motivation is data is protected against noisy wireless channels through an error correction mechanism (Khoryaev ¶ 31). Known work in one field of endeavor (Khoryaev prior art) may prompt variations of it for use in either the same field or a different one (Gulati prior art) based on design incentives (data is protected against noisy wireless channels through an error correction mechanism) or other market forces if the variations are predictable to one or ordinary skill in the art.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gulati and Shukair and in further view of US 20210029687 by Hong et al. (hereinafter Hong).

Regarding claim 3, the combination teaches the apparatus of claim 1.
Although the combination teaches the sidelink transmission and the HARQ feedback, the combination does not explicitly disclose a time gap between the sidelink transmission and the HARQ feedback is a fixed offset in time.
Hong in the same or similar field of endeavor teaches a time gap between a sidelink transmission and a HARQ feedback is a fixed offset in time (¶ 93, a preconfigured time interval may be set between the TX data and the feedback signal therefor. In other words, after a few symbols (or TTIs) since a TTI for TX data is transmitted, a feedback signal (ACK/NACK) for the TX data may be received. The time interval configured between the TX data and the 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Hong’s above teachings. The motivation is designing of an effective feedback channel for sidelink (Hong ¶ 10). Known work in one field of endeavor (Hong prior art) may prompt variations of it for use in either the same field or a different one (Gultai prior art) based on design incentives (designing of an effective feedback channel for sidelink) or other market forces if the variations are predictable to one or ordinary skill in the art.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gulati and Shukair and in further view of US 20200228290 by Baghel et al. (hereinafter Baghel).

Regarding claim 4, the combination teaches the apparatus of claim 1.

Baghel in the same or similar field of endeavor teaches resources for transmission of a HARQ feedback have a periodicity of K slots, where K is selected from among 1, 2, and 4 (¶ 67, feedback communications may be time division multiplexed, frequency division multiplexed; ¶ 77, feedback reporting period may have a single-slot periodicity (in which case, the feedback reporting resource may occur every slot) or may have a multi-slot periodicity (in which case, the feedback reporting resource may occur at a periodicity of every two or more slots); fig. 4c, shows feedback communication having frequency and time components; ¶ 36, types of feedback e.g. hybrid automatic repeat request (HARQ) feedback). By modifying the combination’s teachings of transmission of the HARQ feedback with Baghel’s teachings of resources for transmission of a HARQ feedback have a periodicity of K slots, where K is selected from among 1, 2, and 4, the modification results in resources for transmission of the HARQ feedback have a periodicity of K slots, where K is selected from among 1, 2, and 4.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Baghel’s above teachings. The motivation is increasing efficiency of using a frame structure (Baghel ¶ 34). Known work in one field of endeavor (Baghel prior art) may prompt variations of it for use in either the same field or a different one (Gulati prior art) based on design incentives (increasing efficiency of using a frame structure) or other market forces if the variations are predictable to one or ordinary skill in the art.

Allowable Subject Matter
Claim(s) 6-7, 10-13 and 15 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 19-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior arts of record, in single or combination, does not teach, suggest or provide rationale for, in view of other limitations within the same claim, “receive, from the other UE in response to the V2X retransmission, HARQ feedback on a second PSFCH indicated by the first PSCCH, the HARQ feedback on the second PSFCH comprising the HARQ feedback for the V2X sidelink transmission and HARQ feedback indicating successful or unsuccessful reception of the V2X sidelink retransmission, a periodicity of PSFCH resources being selected from among 1, 2, and 4 slots such that the first and second PSFCH are separated by 1, 2, or 4 slots, respectively” of claim 19.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. see form PTO-892.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER P CHAU whose telephone number is (571)270-7152. The examiner can normally be reached 9:30 A.M - 6 P.M. ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER P CHAU/Primary Examiner, Art Unit 2476